DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/571,700, filed Sept. 16, 2019, and claims priority from Provisional Application 62/731,192, filed Sept. 14, 2018.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
This Non-Final Office Action is in response to Applicant’s Amendment filed on 02/15/2022.
Claims 1, 3, 8, 10, and 15 are pending, of which claims 1, 8, and 15 are independent.
Independent claims 1, 8, and 15 have been amended.  Claims 2, 4, 9, 11, 16, and 20 are newly cancelled.  Claims 5-7, 12-14 and 17-19 were previously cancelled.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 8, 10, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Figure 3 of the Application shows a Step 306 that merely recites “Generate a Creditworthiness Score”.  Moreover, paragraphs [0079] and [0080] of the Specification merely different examples of types of data that can be used to generate a creditworthiness score, but do not recite how the score is generated.  The specification does not recite any description (e.g. formula or algorithm) for how to generate the creditworthiness score.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 8, 10, and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
More specifically, claims 1, 3, 8, 10, and 15 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The abstract idea elements in independent claim 1 are shown in italic font.  The “additional elements” (e.g. structural elements) are shown in italic and underlined font:
1. (Currently Amended) A computer-implemented method for determining a creditworthiness score of a merchant based on one or more similar merchants comprising: 
receiving, with at least one processor of a transaction service provider system, data associated with a plurality of merchants: 
storing, with at least one processor of the transaction service provider, the data associated with a plurality of merchants in a data structure associated with the transaction service provider system; 
receiving, with at least one processor of the transaction service provider system, a request for a creditworthiness score regarding a first merchant from a financial services entity, 
creating, with at least one processor of the transaction service provider system, a merchant profile for the first merchant based on merchant data associated with the first merchant, wherein the merchant profile for the first merchant comprises: 
data associated with a time interval during which the first merchant has been active; 
data associated with a merchant type of the first merchant; 
data associated with a merchant location of the first merchant; 
data associated with an average transaction amount of payment transactions involving the first merchant; 
data associated with a number of payment transactions involving the first merchant during the time interval; 
data associated with an overall transaction amount of payment transactions involving the first merchant during the time interval; 
or any combination thereof;
storing, with at least one processor of a transaction service provider system, the merchant profile for the first merchant in the data structure associated with the transaction service provider system;
determining, with at least one processor of a transaction service provider system, a plurality of thresholds for identifying one or more second merchants associated with the first merchant based on the merchant data associated with the first merchant, wherein the plurality of thresholds comprises:
a threshold of time during which one or more second merchants have been active;
a threshold of distance of a merchant location of the one or more second merchants from a location associated with a merchant location of the first merchant;
a threshold of an average transaction amount of payment transactions involving the one or more second merchants during a time interval;
a threshold of a number of payment transactions involving the one or more second merchants during a time interval; and
a threshold of an overall transaction amount of payment transactions involving the one or more second merchants during a time interval;
identifying, with at least one processor of the transaction service provider system, the one or more second merchants associated with the first merchant based on the plurality of thresholds, wherein identifying the one or more second merchants associated with the first merchant based on the plurality of thresholds comprises: 
retrieving the data associated with the plurality of merchants from the data structure associated with the transaction service provider system;
comparing, the data associated with the plurality of merchants to each threshold of the plurality of thresholds;
identifying the one or more second merchants from the plurality of merchants based on determining that the data associated with the one or more second merchants satisfy each of the plurality of thresholds; 
generating, with at least one processor of the transaction service provider system, a creditworthiness score of the one or more second merchants based on merchant creditworthiness data associated with payment transactions involving the one or more second merchants; 
generating, with at least one processor of the transaction service provider system, a creditworthiness score of the first merchant based on the creditworthiness score of the one or more second merchants;
transmitting, with at least one processor of the transaction service provider system, information associated with the creditworthiness score of the first merchant to a computer device, wherein the information associated with the creditworthiness score of the first merchant comprises a recommendation for approval of a financial product to the first merchant, a recommendation for decline of a financial product to the first merchant, or a recommendation for an increase of a loan amount to the first merchant;
monitoring, with at least one processor of a transaction service provider system, an account of the first merchant to provide information associated with payment performance of the first merchant and information associated with a risk of increasing a credit limit of the first merchant; and
revalidating, with at least one processor of a transaction service provider system, the merchant data associated with the first merchant to maintain an accuracy level of a model associated with the first merchant based on monitoring the account of the first merchant.

This abstract idea is not integrated into a practical application, because:
The claim is directed to an abstract idea with additional generic computer elements, but the generically recited computer elements do not add a meaningful limitation to the abstract idea, because they amount to simply implementing the abstract idea on a general purpose computer.
The claim amounts to adding the equivalent of the words "apply it" to the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
The extra solution steps (e.g. data gathering steps such as receiving data, storing data, retrieving data) do not add a meaningful limitation to the method, because they are insignificant extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because:
When considering the elements "alone and in combination", the additional elements (“at least one processor of the transaction service provider system”, “the data structure associated with the transaction service provider system”), when considered separately and in combination, they do not add significantly more to the abstract idea. These additional elements merely add, to the abstract idea, the equivalent of the words "apply it" on a general purpose computer. 
For the extra solution activity steps (receiving data, storing data, retrieving data) these steps are well-understood, routine, and conventional computer functions recognized as such by the court decisions listed in MPEP § 2106.05(d).
Independent claims 8 and 15 are rejected on the same grounds as independent claim 1.
All dependent claims are also rejected, by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 
Also, the dependent claims 3 and 10 merely recite additional types of data that the “merchant creditworthiness data” can comprise.

Response to Arguments
Claim Rejections - 35 USC §§ 112(a) and (b)
In response to the amendments to the independent claims, that delete all references to “a threshold merchant type”, the 35 USC § 112(b) rejections have been withdrawn.
However, the 35 USC § 112(a) rejections have been maintained.  In the arguments on page 15 of the After Final Amendment filed on Jan. 27, 2022, the Applicant argues that: 
“Applicant notes that a creditworthiness score would be understood by one of ordinary skill to be an indication of whether an entity, such as a merchant, should be approved with regard to a financial product. Accordingly, one of ordinary skill in the art would understand that the applicant was in possession of the invention as claimed.”

The Examiner agrees that “a creditworthiness score” would be understood by one of ordinary skill to be an indication of whether an entity (such as a merchant) should be approved with regard to a financial product.
However, the Specification merely lists different examples of types of data that can be used to generate a creditworthiness score (see e.g. para. [0079] and [0080]), but does not recite how the score is generated.  The specification does not recite any description (e.g. formula or algorithm) for how to generate the creditworthiness score.  
Therefore, one of ordinary skill in the art would not know how to generate (“make”) the creditworthiness score, and it is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor (or a joint inventor) at the time the application was filed had possession of the claimed invention. 



Claim Rejections - 35 USC § 101
In response to the substantial amendments to the independent claims, the 35 USC § 101 rejections have been substantially amended.

Claim Rejections - 35 USC § 102/103
In response to the substantial amendments to the independent claims, the previously presented 35 USC § 102 rejections based on US 2019/0026826 A1 to Chebrole et al. (“Chebrole”, Eff. Filed on Jul. 24, 2017) were previously withdrawn.
The Examiner agrees that Chebrole does not disclose the combination of thresholds that are recited in the independent claims 1, 8 and 15:

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See US 11,144,990 B1 to Santa Cruz Masoni et al. (“Santa Cruz Masoni”, Filed Jun. 29, 2018). See for example, col. 7, line 65 to col.8, line 17:
In addition, the payment service system may use the additional transaction data obtained from the third-party systems to update the risk model in general, or update a risk model for that specific merchant or for all merchants of a specific classification (merchants with the same classification code, location, merchant with similar chargebacks, similar debt, employee count, etc.).

The Examiner holds that Santa Cruz Masoni does not expressly disclose the combination of thresholds recited in the independent claims.

US20160267495A1
See US 2016/0267495 A1 to Bernard et al. (“Bernard”, Filed March 10, 2015), para. [0023]:
[0023] The data collection agency 108 may provide the collected firmographics to the processing server 102 of the payment network 104. The processing server 102 may then associate the firmographics with transaction scores for merchants 106 for whom transaction data has been obtained. For merchants 106 for whom the processing server 102 does not possess transaction data, the processing server 102 may be configured to identify related merchants. Related merchants may include merchants 106 for whom transaction scores have been calculated, and may be identified based on comparison of the corresponding firmographics. For example, the processing server 102 may find a related merchant for a merchant 106 that has the same business size, business type, business age, location data, and situated in a similar market based on the firmographics.

The Examiner holds that Santa Cruz Masoni does not expressly disclose the combination of thresholds recited in the independent claims.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

June 30, 2022